Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
                                                Status of the Application
1. Claims 1-7, 9-10, 12, 14, 17-21 and 23-26 are pending and considered for examination. Claims 8, 11, 13, 15-16, 22 and 27-30 were cancelled by the amendment filed on 3/28/2019.
                                                              Priority
2. This application filed on March 28, 2019 is a 371 of PCT/US2017/032021 filed on May 10, 2017 which claims priority to US 63/335,012 filed on May 11, 2016.
                       Sequence Rules and Objection to the Specification 
3. The specification is objected because of the following informalities:(i) This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply the requirements of 37 CFR 1.821 through 1.825.
      The instant application recites sequences that are not identified by SEQ ID No. (see at least Fig. 1B-1C) recite a nucleic acid sequence / amino acid sequence with more than 10 nucleotides or 4 amino acids, which is not identified by SEQ ID NO.). Appropriate correction is required.
                                   Claim Rejections - 35 USC § 112
4.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.  Claims 1-7, 9-10, 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, step (d) recites ‘extending a nucleic acid complementary to the second strand of the target double-stranded nucleic acid’. The meets and bounds of the claim are unclear and indefinite because it is not clear whether the limitation ‘a nucleic acid’ is referring to the primer in step (c) or to a different nucleic acid other than primer. 
            B.  Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 recites the limitation " the first universal sequence and the second universal sequence" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. Because the claim 17 upon which the instant claim 25 depends lacks support for said limitations. Claim 26 recites ‘the polymerase” in line 1. Claim 17 upon which the instant claim 26 depends recite one or more polymerases and lacks support for the polymerase.

                                          Nonstatutory Double Patenting
5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

       A. Claims 1-6, 9-10, 12, 14, 17-20 and 23-26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US patent 10,577,649 (hereafter ‘649) in view of Haurwitz et al. (WO2014/189628).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1-6, 9-10, 12, 14, 17-20 and 23-26 are entirely within the scope of the claims 1-24 of the patent ‘649, specifically the method steps for amplifying a target double-stranded nucleic acid are within the scope of the instant claims 1-6, 9-10, 12, 14, 17-20 and 23-26. However, the claims in the patent ‘649 did not teach 5’ phosphorylated single-strand nucleic acid or a derivative and Argonaute protein.
           Haurwitz et al. teach a method using Argonaute protein and single-strand nucleic acid-targeting nucleic acid or guide nucleic acid which is 5’ phosphorylated for cleaving a target double-stranded nucleic acid (see at least para 0003-0006,0883, 0903-0906) wherein Haurwitz et al. teach that the Argonaute protein comprises a domain (MID domain) that binds to 5’ phosphorylated single-strand-targeting nucleic acid sequence 
       It would have been prime facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of the claims in the patent ‘649 with 5’-phosphorylated single-stranded nucleic acid and Argonaute protein as taught by Haurwitz et al. to develop an improved sensitive method for amplifying target nucleic acid sequences. The ordinary person skilled in the art would have motivated to combine the method as disclosed in the claims of the patent ‘649 with 5’-phosphorylated single-stranded nucleic acid and Argonaute protein as taught by Haurwitz et al. and would have a reasonable expectation of success that the combination of references would result in binding Argonaute protein to the single strand nucleic acid-targeting nucleic acid to form Argonaute protein complex and promote cleavage of the target nucleic acid because Haurwitz et al. explicitly taught that the Argonaute protein domain binds to 5’ phosphorylate guide sequence and promote cleaving the target nucleic acid (see at least para 0883) and such a modification of the method is considered obvious over the cited prior art. For all the above, the instant claims are rejection under obviousness type of double patenting.
             B. Claims 7 and  21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of US patent 10,577,649 (hereafter ‘649) in view of  Haurwitz et al. (WO2014/189628) and further in view of Gao et al. (Nature Biotechnology, Vol. 34 (7), page 768-773, published online May 02, 2016).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 7 and 21 are entirely within the scope of the claims 1-24 of 
         Gao et al. teach a method comprising use of an Argonaute protein that uses 5’ phosphorylated short single-stranded guide nucleic acids to cleave the targets and most Argonautes associate with single stranded RNAs and have a central role in RNA silencing and mediates RNA Interference (see at least page 768, paragraph 2 in the left hand side column, page 772, paragraph 1 under ‘discussion’ section), wherein Gao et al. teach an Argonaute protein, Natronobacterium gregorgi Argonaute (Ng Argonaute), which is a DNA-guided endonuclease that binds to 5’ phosphorylated single stranded guide DNA (gDNA), efficiently cleaves site-specific DNA double-strand breaks when loaded with the gDNA wherein the Ng Argonaute is characterized as having low tolerance to guide-target mismatches and high efficiency in editing GC-rich genomic targets (see entire document, at least page 768, abstract, page 773, paragraph 1 on the left hand side column). 
        It would have been prime facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of the claims in the patent  ‘649 in view of Haurwitz et al. with Natronobacterium gregorgi Argonaute (Ng Argonaute as taught by Gao et al. to develop an improved sensitive method for amplifying target nucleic acid sequences. The ordinary person skilled in the art would have motivated to combine the method as disclosed in the claims of the patent ‘649 in view of Haurwitz et al. with NgAgo protein as taught by Gao et al. and have a reasonable expectation of success that the combination of references would result in an 
6.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
7.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9, 12, 17-20, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haurwitz et al. (WO2014/189628).
          Haurwitz et al. teach a method of claim 1, for amplifying a target double-stranded nucleic acid comprising: (a) providing a system (nucleic acid-Argonaute protein mix) having a single-stranded nucleic acid or a derivative thereof (designed nucleic acid- targeting nucleic acid or guide nucleic acid, ssDNA or ssRNA guide)) and an Argonaute 
(b) contacting the target double-stranded nucleic acid with the system to form a complex (see at least para 0761, 0883, 0902-0906);
(c) hybridizing a primer to form a second strand of the target double-stranded nucleic acid, the primer containing a sequence complementary to a region of the second strand of the target double-stranded nucleic acid (see at least para 0761, 0902-0906, table 3 for primer 17, 18); and
(d) extending a nucleic acid complementary to the second strand of the target double-stranded nucleic acid from the primer using a polymerase (see para 0761, 0902-0906 PCR amplification).
    With reference to claim 2, Haurwitz et al. teach that the method further comprises repeating steps (a) to (d) for one or more times (see entire document, at least para 0761).
       With reference to claims 3-4, Haurwitz et al. teach that the target double-stranded nucleic acid is linearly or exponentially amplified (see at least para 0761, 0902-0906).

     With reference to claim 9, Haurwitz et al. teach that the 5’ phosphorylated single-stranded nucleic acid is a single-stranded DNA of less than 25 nucleotides (see at least para 0738, 0883, 0902-0906). 
        With reference to claim 12, Haurwitz et al. teach that the polymerase is a strand-displacing polymerase (see at least para 0676). 
              Haurwitz et al. teach a method of claim 17, for amplifying a target double-stranded nucleic acid comprising:
(a) providing a first system ((nucleic acid-Argonaute protein mix) having a first 5’ phosphorylated single-stranded nucleic acid or a derivative thereof and a first Argonaute protein or a variant thereof, wherein the first 5’ phosphorylated single-stranded nucleic acid or the derivative thereof contains a target-specific nucleotide region complementary to a region of a first strand of the target-stranded nucleic acid (see entire document, at least para 0003-0006, 0766, 0761, 0883, 0902-0906);
(b) providing a second system (nucleic acid-Argonaute protein mix) having a first 5’ phosphorylated single-stranded nucleic acid or a derivative thereof and a second Argonaute protein or a variant thereof, wherein the second 5’ phosphorylated single-stranded nucleic acid or the derivative thereof contains a target-specific nucleotide region complementary to a region of a second strand of the target-stranded nucleic acid (see entire document, at least para0003-0006, 0766, 0761, 0883, 0902-0906);
(c) contacting the target double-stranded nucleic acid with the system to form a complex (see para0003-0006, 0766, 0761, 0883, 0902-0906);

(e) extending the 3’ end of the first and the second primer with one or more polymerases to generate a first and a second double-stranded target nucleic acid (see at least para 0761, 0902-0906, table 3; indicating PCR amplification).
  With reference to claim 18, Haurwitz et al. teach that the method further comprises repeating steps (a) to (d) for one or more times (see at least para 0761, 0902-0906).
With reference to claims 19-20, Haurwitz et al. teach that the target nucleic acid is a double-stranded DNA or a double-stranded RNA (see para 0902-0906, 0761).
     With reference to claim 23, Haurwitz et al. teach that the first and the second 5’ phosphorylated single-stranded nucleic acids are a single-stranded DNA of less than 25 nucleotides (see para 0738, 0883, 0902-0906). 
                With reference to claim 26, Haurwitz et al. teach that the polymerase is a strand-displacing polymerase (see at least para 0676). For all the above, the claims are anticipated.       
Claim Rejections - 35 USC § 103
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


  A.  Claims 10, 14 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Haurwitz et al. (WO2014/189628) in view of Drmanac et al. (US 2014/0323316).
Haurwitz et al. teach a method for amplifying a double-stranded nucleic acid as discussed above in section 7.
           Haurwitz et al. did not teach transposase mediated transposon end composition to undergo transposition, fragmenting target nucleic acid and incorporating a universal primer sequence into each of the target nucleic acid fragments.
        Drmanac et al. teach a method for multiple tagging of individual long DNA fragments wherein the method comprises combining nucleic acid fragments with tag-containing sequences comprising transposon ends under conditions that are suitable for transposition of the tag-containing sequences into each long fragments and fragmenting of long fragments and incorporating universal primers (common sequences) into the target nucleic acid fragments (see entire document, at least para 0020, 0025-0027, 0099-0108, 0145).
            It would have been prime facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Haurwitz et al. with transposase mediated fragmenting and incorporating universal primer sequence as taught by Drmanac et al. to develop an improved sensitive method for amplifying target nucleic acid sequences. The ordinary person skilled in the art would have motivated to 
  B.  Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Haurwitz et al. (WO2014/189628) in view of Gao et al. (Nature Biotechnology, Vol. 34 (7), page 768-773, published online May 02, 2016).
         Haurwitz et al. teach a method for amplifying a double stranded nucleic acid as discussed above 7. 
        However, Haurwitz et al. did not teach said Argonaute is protein is Natronobacterium gregorgi Argonaute (Ng Argonaute).
          With reference to claim 7 and 21, Gao et al. teach a method comprising use of an Argonaute protein that uses 5’ phosphorylated short single-stranded guide nucleic acids to cleave the targets and most Argonautes associate with single stranded RNAs and have a central role in RNA silencing and mediates RNA Interference (see at least page 768, paragraph 2 in the left hand side column, page 772, paragraph 1 under ‘discussion’ section), wherein Gao et al. teach an Argonaute protein, Natronobacterium gregorgi 
        It would have been prime facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Haurwitz et al. with NgAgo protein as taught by Gao et al. to develop an improved sensitive method for amplifying target nucleic acid sequences. The ordinary person skilled in the art would have motivated to combine the method taught by Haurwitz et al. with NgAgo protein as taught by Gao et al. and would have a reasonable expectation of success that the combination of references would result in efficient gene editing because Gao et al. explicitly taught that the NgAgo protein has low tolerance to guide-target mismatch, and it minimizes the possibilities of cellular oligonucleotides and off-target effects (see entire document, at least page 773, paragraph 1 on the left hand side column) and such a modification of the method is considered obvious over the cited prior art. 
                                                         Conclusion
          No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637